WALD, Circuit Judge,
dissenting:
In 1979, the Veterans’ Administration (“VA”) issued three documents concerning the standards and procedures for determining when veterans exposed to radiation by the United States Government are entitled to VA disability benefits. In 1981, the plaintiffs sought a judicial ruling that these *208documents were agency “rules” subject to the notice and comment provisions of the Administrative Procedure Act (APA), see 5 U.S.C. § 553. The district court, noting that the plaintiffs did not seek review of actual individual benefit determinations, agreed that the documents were rules under the APA, invalidated the rules for failure to comply with the APA’s notice and comment provisions, and ordered a formal rulemaking concerning radiation exposure methodology. On appeal, the YA argued that the documents at issue were merely informational guidelines that did not function as agency rules in benefit determinations and were thus not subject to APA rulemaking procedures.1
The majority now finds it unnecessary to decide that issue because it holds that 38 U.S.C. § 211(a) precludes judicial review of virtually all VA decisionmaking pertaining to veterans’ benefits, even a rulemaking conducted in a manner admittedly violative of APA procedures. In my view, the radiation exposure methodology employed by the VA in one of the challenged documents constitutes a “rule” within the meaning of section 2(c) of the APA, 5 U.S.C. § 551(4). And I do not agree that section 211(a) — as interpreted by the Supreme Court in Johnson v. Robison, 415 U.S. 361, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974) — precludes review of the plaintiffs’ claim that such a rule was promulgated in violation of the APA’s procedural requirements. No reliable indicator of congressional purpose identified in Robison suggests an intent to preclude the limited judicial scrutiny sought in this case.2 Notwithstanding the Supreme *209Court’s recent admonition that courts must not be overly fastidious in requiring “clear and convincing evidence” to find congressional intent to preclude judicial review, see Block v. Community Nutritional Inst., — U.S. -, 104 S.Ct. 2450, 2456, 81 L.Ed.2d 270 (1984), “where substantial doubt about the congressional intent exists, the general presumption favoring judicial review of administrative action is controlling.” Id. at 2457; see also Abbott Laboratories v. Gardner, 387 U.S. 136, 141, 87 S.Ct. 1507, 1511, 18 L.Ed.2d 681 (1967). Here I find nothing in the language, purpose, legislative history or overall structure of section 211(a) that evinces the “fairly discernible,” Block, 104 S.Ct. at 2457, congressional intent necessary to overcome the general presumption favoring judicial review.
I. The “Plain Meaning” of the No-Review Clause
Our inquiry begins with the language of the statute. See, e.g., Robison, 415 U.S. at 367, 94 S.Ct. at 1165. Section 211(a) provides that
the decisions of the Administrator on any question of law or fact under any law administered by the Veterans’ Administration providing benefits for veterans and their dependents or survivors shall be final and conclusive and no other official or any court of the United States shall have power or jurisdiction to review any such decision by an action in the nature of mandamus or otherwise.
38 U.S.C. § 211(a) (emphasis added). The majority reads this language as expressly precluding judicial review whenever the Administrator makes any “decision” on any question (either of law or fact) relating to the administration of veterans’ benefits law. See Maj.Op. at p. 907. (“All that is necessary for § 211(a) to apply is the question of law or fact have been decided by the Administrator, and that the decision have been made in the course of applying the veterans’ benefit statutes. ’) (emphasis added).
The Robison Court, however, indicated that the express language of section 211(a) does not unambiguously admit of the sweeping interpretation urged by the majority. Robison held that section 211(a) does not bar review of constitutional challenges to provisions of the veterans’ benefits laws. Unlike the majority opinion, however, the Robison Court did not conclude that Congress’ intent to preclude judicial review of VA actions depended solely on whether the disputed action resulted from an actual “decision[] of the Administrator.” Instead, the Court explained that the no-review clause applied to
“the decisions of the Administrator on any question of law or fact under any law administered by the Veterans’ Administration providing benefits for veterans” ____ The prohibitions would appear to be aimed at review only of those decisions of law or fact that arise in the administration by the Veterans’ Administration of a statute providing benefits for veterans. A decision of law or fact “under” a statute is made by the Administrator in the interpretation or application of a particular provision of the statute to a particular set of facts.
Robison, 415 U.S. at 367, 94 S.Ct. at 1165 (quoting 38 U.S.C. § 211(a)) (emphasis in original); see also id. at 372, 94 S.Ct. at 1168 (noting that section 211(a) was designed to prevent courts from becoming “involved ... in a day-to-day determination and interpretation of Veterans’ Administration policy”).
The Robison Court’s reading of section 211(a) thus recognizes at least two interpretations of the no-review clause that would permit judicial review in this case. First, the Court indicated that the applicability of section 211(a) depends not only on whether a VA action results from a “decision” by the Administrator, but also on whether such a decision was made in the *210course of a particular application of a veterans’ benefits statute to a specific factual claim. See Arnolds v. Veterans Admin., 507 F.Supp. 128, 130 (N.D.Ill.1981). In doing so, the Court recognized that the express terms of section 211(a) can plausibly be interpreted to preclude judicial review only of those VA decisions applying veterans’ benefits law to actual, fact-bound benefit determinations. See, e.g., University of Maryland v. Cleland, 621 F.2d 98, 100-01 (4th Cir.1980); Wayne State Univ. v. Cleland, 590 F.2d 627, 631-32 (6th Cir. 1978); cf. Kirkhuff v. Nimmo, 683 F.2d 544, 547 (D.C.Cir.1982) (acknowledging this ambiguity in the express terms of section 211(a)). The plaintiffs in this case, of course, do not challenge any actual application of veterans’ benefits law to facts of individual claims.
Second, the Robison Court emphasized that section 211(a) can plausibly be read to bar review only where the Administrator makes a decision (of law or fact) under a law, administered by the VA, providing veterans’ benefits. The Administrator’s decision challenged here, in turn, was not made under any law administered by the VA that provides veterans’ benefits. The plaintiffs do not challenge the substance or application of the particular radiation standards adopted; neither do they seek review of the VA’s “decision” to adopt agencywide standards in the first place. Instead, the only decision at issue here is the Administrator’s decision to deploy agencywide rules without undertaking the notice and comment procedures required by the APA as unequivocally adopted by the VA.3 In other words, the plaintiffs only seek review of a VA decision interpreting the scope and *211applicability of the APA’s procedural requirements, and the APA, in turn, is certainly not a law administered by the VA that provides for veterans’ benefits.
The majority nonetheless argues that if we were to limit the preclusion clause to decisions of the Administrator made “under” veterans’ benefit laws and allow review of VA decisions interpreting the APA, we would have to allow judicial review of individual benefit determinations to ensure that VA evidentiary assessments were not “arbitrary and capricious” in violation of the APA. See 5 U.S.C. § 706(2)(A). This is plainly not so. The Administrator’s factual findings and ultimate assessment of the evidence in individual claim adjudications are unmistakably governed by specific, substantive provisions of the veterans’ benefits statutes themselves. See Veterans’ Compensation Act § 2(13), 98 Stat. at 2726 (requiring the VA to give the claimant the benefit of the doubt in resolving close cases of service connection); see also 38 C.F.R. § 3.102 (1984). Although the veterans’ benefit laws in no way “displace” otherwise applicable APA provisions, a court could not review a VA claim adjudication without reviewing a decision of the Administrator involving the interpretation or application of a substantive legal provision of the VA’s organic statute.
Although the standard of review would be drawn from the APA, the only VA “decision” under review in that case would be the Administrator’s decision to grant or deny benefits pursuant to a provision of the veterans’ benefits laws. That decision, in turn, is clearly “typical of fact-specific questions that Congress left to the expertise and shielded from judicial scrutiny by section 211(a).” Carter v. Cleland, 643 F.2d 1, 19 (D.C.Cir.1980). The APA’s rule-making provisions, by contrast, impose duties on an agency that are independent of the standards contained in the agency’s organic statute. Judicial review to ensure compliance with APA notice and comment procedures will thus not entail court scrutiny of any VA decision concerning its responsibilities under the veterans’ benefit laws themselves as would arbitrary and capricious review.4
Nothing in the language of section 211(a) suggests that Congress intended to shield from judicial review all VA interpretations of statutes such as the APA that do not provide veterans’ benefits and are applicable to agencies throughout the executive branch. Indeed, the majority concedes that section 211(a) does not bar “issues of law decided ... in the course of applying independently operative statutes such as the provisions of the Freedom of Information Act [FOIA] not related to the procedure for administrative decisionmaking.” Maj.Op. at p. 907. But the majority would bar review of all interpretations of the APA by the VA regardless of how distorted or freakish they might be. It is by no means obvious to me why section 211(a) dictates that the Administrator’s decisions interpreting, say, FOIA’s exemption for internal *212agency decisionmaking concerning veterans’ benefits law, see 5 U.S.C. § 552(b)(5), are reviewable, while his decisions as to whether notice and comment are required in a rulemaking under the APA, see 5 U.S.C. § 551(4), are not. No such refined distinction emerges from the plain language of that section. And there is certainly no indication that Congress intended to establish the VA as the final arbiter of every government-wide statute — a result that would raise substantial constitutional questions. Cf. Robison, 415 U.S. at 366-67 & n. 8, 94 S.Ct. at 1165-66 & n. 8 (noting that section 211(a) should be interpreted to avoid such constitutional questions). At the very least, these plaintiffs’ attempt to vindicate an interest in procedural regularity under the APA is plausibly outside the scope of section 211(a)’s express language. Cf. National Ass’n of Home Health Agencies v. Schweiker, 690 F.2d 932, 936-37 (D.C.Cir.1982) (holding that preclusion provision in the Social Security Act does not bar suits challenging the Secretary’s failure to comply with the notice and comment provisions of the APA), cert. denied, 459 U.S. 1205, 103 S.Ct. 1193, 75 L.Ed.2d 438 (1983); Humana of South Carolina, Inc. v. Califano, 590 F.2d 1070, 1080-82 (D.C.Cir.1978) (same).5
The majority’s sweeping reading of section 211(a) to bar every lawsuit concerning veterans’ benefits other than a direct constitutional challenge to VA legislation breeds other serious constitutional problems as well. Suppose, for example, the VA decided to issue regulations retroactively terminating class-wide benefits without affording the affected claimants any procedural protection. In the absence of section 211(a), a federal court would certainly have jurisdiction to determine the process due the adversely affected individuals under the fifth amendment and the relevant veterans’ benefits statutes. Cf. Mathews v. Eldridge, 424 U.S. 319, 326-32, 96 S.Ct. 893, 898-901, 47 L.Ed.2d 18 (1976). The majority says section 211(a) would preclude judicial review of any such VA action; a class-wide termination regulation, after all, constitutes a decision of the Administrator made in the course of applying veterans’ benefits law.6 Yet this circuit *213has clearly indicated that Robison compels a court to reject strictly literalist interpretations of no-review clauses that would preclude judicial review of constitutional challenges to agency procedures.
[I]f legislation by Congress purporting to prevent judicial review of - the constitutionality of its own actions is itself constitutionally suspect, legislation that frees an administrative agency from judicial scrutiny of its adherence to the dictates of the Constitution must pose grave constitutional questions as well. Not only is it daring to suggest that Congress, though subject to the checks and balances of the Constitution, may create a subordinate body free from those constraints; it also beggars the imagination to suggest that judicial review might be less crucial to assuring the integrity of administrative action than it is to make certain that Congress will operate within its proper sphere. If the courts are disabled from requiring administrative officials to act constitutionally, it is difficult to see who would perform that function. We say that a statute purporting to foreclose judicial redress of constitutional violations allegedly perpetrated by an administrative agency must be construed in accordance with the standards articulated in Johnson v. Robison.
Ralpho v. Bell, 569 F.2d 607, 620 (D.C.Cir.1977) (footnotes omitted); see also Carter v. Cleland, 643 F.2d 1, 5 (D.C.Cir.1980) (discussing Ralpho in the context of section 211(a)). The majority casts aside these concerns on the ground that Congress plainly meant it to be so. See Maj.Op. at p. 914. Yet I see manifest ambiguities in the express terms of the no-review clause. And Robison and Ralpho direct us to avoid, whenever possible, sweeping “plain language” constructions of no-review provisions such as the majority’s without first undertaking a searching inquiry into congressional intent.7
On balance, then, the argument that the plain language of section 211(a) bars review here ignores patent ambiguities in the statute, substantial constitutional and practical difficulties, and the established presumption in favor of judicial review of administrative action. Faced with these countervailing factors, we should not rest our decision solely on an assertion that the express statutory language of section 211(a) can plausibly be read to preclude review whenever the Administrator makes a decision relating to veterans’ benefits law. Instead, we are directed to examine the history, purpose and overall structure of section 211(a) in order to determine whether Congress expressed a sufficiently clear intent to overcome the general presumption in favor of judicial review. See Block, 104 S.Ct. at 2456.
II. Section 211(a)’s Legislative History
Nothing in the purposes or history of section 211(a), in turn, indicates that Congress sought to bar review of an unlawfully promulgated VA rulemaking. To begin with, the Robison Court authoritatively determined that Congress enacted section 211(a) to serve “two primary purposes: (1) to insure that veterans’ benefits claims will not burden the courts and the Veterans’ Administration with expensive and time-consuming litigation, and (2) to insure that technical and complex determinations and *214applications of Veterans’ Administration policy connected with veterans’ benefits decisions will be adequately and uniformly made.” Id. 415 U.S. at 370, 94 S.Ct. at 1167. Judicial review aimed at ensuring VA compliance with the notice and comment provisions of the APA will not contravene either purpose. See generally Evergreen State College v. Cleland, 621 F.2d 1002, 1007-08 (9th Cir.1980). Determining the single issue of whether the VA’s radiation methodology constitutes a rule subject to APA procedures will not “lead to an inevitable increase in litigation with consequent burdens of the courts and the Veterans’ Administration.” Id. 415 U.S. at 371, 94 S.Ct. at 1168. As the district court rightly noted, the plaintiffs do not seek review of individual benefit determinations and they do not challenge the substance of the alleged rules. See Gott v. Nimmo, No. 80-0906, slip op. at 3 (D.D.C. Feb. 17,1982). The only issue raised in this appeal concerns the VA’s responsibility to comply with the notice and comment provisions of the APA — a matter of procedure and practice common to all members of the relevant class. No rash of litigation will be spawned by our review of this limited, though important, issue. Cf. Wayne State, 621 F.2d at 632; Plato v. Roudebush, 397 F.Supp. 1295, 1303 (D.Md.1975); see generally Morris, Judicial Review of Non-Reviewable Administrative Action: Veterans Administration Benefits Claims, 29 Ad.L.Rev. 65, 68-70, 84-85 (1977).
The majority nonetheless insists that review of this claim will necessarily entangle the judiciary in the day-to-day operations of the VA because courts will have to ensure that the VA complies with any invalidation of its rules. See Maj.Op. at p. 910 (“Our order is a vain act ... unless we can review subsequent adjudications for compliance.”) (emphasis in original). But that is not necessarily so. To the extent that judicial invalidation of the challenged VA standards results in a formal rulemaking, we will ensure that the plaintiffs in this case (various veterans and veterans’ groups) participate, through the notice and comment provisions of the APA, in the formulation of agencywide radiation exposure standards. It is precisely this independent interest in notice and participation that the plaintiffs assert in this case, see Complaint 111176-79, 82-83, that the district court found violated by the VA’s actions, see Gott v. Cleland, No. 80-0906, slip op. at 4-5 (D.D.C. Feb. 17, 1982), and that the rulemaking provisions of the APA are designed to protect, see, e.g., Batterton v. Marshall, 648 F.2d 694, 703 (D.C.Cir.1980); Pickus v. United States Bd. of Parole, 507 F.2d 1107, 1112 (D.C.Cir.1974). Indeed, Congress unequivocally affirmed this independent, class-wide interest in notice and participation in its recent passage of the Veterans Compensation Act which explicitly requires a public, APA rulemaking concerning.some radiation exposure standards. See § 5(c), 98 Stat. at 2729; see also supra note 1.
The review sought here will likewise not violate the second purpose of section 211(a); it will not, that is, involve the courts in the substantive complexities of VA policymaking or pose any threat to the uniformity of VA decisionmaking. The plaintiffs in this case do not seek review of a VA factfinding, an interpretation of any veterans’ benefits statute, or an application of a veterans’ benefits law to any particular factual situation. Because those matters are neither threatened nor contested here, judicial review of the VA’s adherence to the rulemaking provisions of the APA will not involve the courts in the agency’s expert functions. See Wayne State, 590 F.2d at 331; Plato, 397 F.Supp. at 1303; cf. Home Health, 690 F.2d at 940-41 (noting that review of medicare regulations to ensure compliance with APA procedures is unrelated to disbursement disputes and therefore will not intrude upon agency expertise); see generally Note, Congressional Preclusion of Judicial Review of Federal Benefit Determinations: Reasserting Separation of Powers, 97 Harv.L.Rev. 778, 793-94 (1984). Indeed, determining whether the VA’s radiation exposure methodologies are “rules” subject to the APA is peculiarly within the competence of the ju*215diciary. Cf Robison, 415 U.S. at 368, 94 S.Ct. at 1166 (noting that constitutional challenges do not implicate agency expertise); Note, 97 Harv.L.Rev. at 794-95.
Moreover, the majority cannot point to “specific legislative history,” Block, 104 S.Ct. at 2456, indicating a congressional intent to preclude judicial review of an unlawfully promulgated VA rule. Prior to 1970, section 211(a) read:
The decisions of the Administrator on any question of law or fact concerning a claim for benefits or payments under any law administered by the Veterans’ Administration shall be final and conclusive and no other official or any court of the United States shall have power to review any such decision.
72 Stat. 1115 (1958) (emphasis supplied). This version of section 211(a) strongly supports the view that the provision was primarily intended to bar judicial review of individual benefit decisions.8
The majority suggests that the “natural conclusion” arising from Congress’ remov-
al of the phrase “concerning a claim for benefits or payments” is that Congress intended to extend the no-review clause to cover any kind of VA decision “relating to” veterans’ benefits. See Maj.Op. at pp. 908 -09. Yet the Robison Court expressly concluded that the only clear purpose of the amendment was to overrule an erroneous judicial interpretation of the pre-1970 statute. See Robison, 415 U.S. at 371-74, 94 S.Ct. at 1167-69. In a series of cases beginning in 1958, this court had held that certain individual claims determinations were subject to judicial review despite section 211(a) by reading the term “claim” very narrowly. See Tracy v. Gleason, 379 F.2d 469 (D.C.Cir.1967); Thompson v. Gleason, 317 F.2d 901 (D.C.Cir.1962); Wellman v. Whittier, 259 F.2d 163 (D.C. Cir.1958). The House Report accompanying the 1970 amendments clearly states that the language change was designed to reject the “fairly tortured construction adopted by the court of appeals in the Wellman, Thompson, and Tracy holdings.” H.R.Rep. No. 1166, 91st Cong., 2d *216Sess. 11 (1970), U.S.Code Cong. & Admin. News 1970, p. 3731. In particular, Congress feared that judicial review might be extended under those decisions to “millions of decisions terminating or reducing many types of benefits provided under laws administered by the Veterans’ Administration. Such review might even extend to the decisions of predecessor agencies made many years ago.” Id. at 24, U.S. Code Cong. & Admin.News 1970 p. 3742 (emphasis added).
Thus, as the Robison Court recognized, “the 1970 amendment was enacted to overrule the interpretation of the Court of Appeals for the District of Columbia Circuit, and thereby restore vitality to the two primary purposes to be served by the no-review clause.” Robison, 415 U.S. at 373, 94 S.Ct. at 1168; see Daylo v. Administrator of Veterans’ Affairs, 501 F.2d 811, 819-20 (D.C.Cir.1974) (same). As Senator Talmadge described the 1970 amendment, its purpose was “to clarify congressional intent that all decisions of the Administrator of Veterans’ Affairs on questions of entitlement to veterans’ benefits are final.” 116 Cong.Rec. 23377 (July 9, 1970) (emphasis added). Similarly, Representative Teague explained that the provision merely “reiterates the longstanding policy and requirement found in the VA laws, namely, that in any question of law or fact concerning a claim for benefits under any law administered by the Veterans’ Administration the judgment of the Administrator of Veterans’ Affairs shall be final.” 116 Cong.Rec. 26489 (July 30, 1970) (emphasis added). Nothing in the legislative history indicates that Congress intended to restrict judicial review of decisions other than claim determinations, which were the only decisions precluded from review before 1970.
I proffer this last proposition with full knowledge that the Administrator in 1970 voiced his fear that “suits similar to the several hundred already filed can — and undoubtedly will — subject nearly every aspect of our benefit determinations to judicial review, including rating decisions, related Veterans’ Administration regulations, Administrator’s decisions, and various adjudication procedures.” Letter from Donald Johnson to the Committee on Veterans’ Affairs (June 9, 1970), reprinted in H.R. Rep. No. 1166, 91st Cong., 2nd Sess. 23 (1970). This familiar bureaucratic parade of horribles designed to evoke concern about the breadth of judicial review is not, however, a very reliable indicator of congressional intent concerning the 1970 amendment. Significantly, a few paragraphs later in the letter, the Administrator endorses H.R. 17564, which was not enacted, but which “would define the term ‘claim’ to include an application for benefits or payments under any law administered by the Veterans’ Administration; the assertion of rights to continuance, nonreduction, or restoration of any such benefits or payments.” See id. at 24. It therefore seems to me that neither Congress — nor even the Administrator — intended to do anything more than preserve or restore the original meaning and purpose of the no-review clause, namely that courts were precluded from reviewing actual benefits claims. At the very least, “[njothing whatever in the legislative history of the 1970 amendment, or predecessor no-review clauses, suggests any congressional intent to preclude judicial cognizance of ... challenges ... that cannot be expected to burden the courts by their volume” or to “involve technical considerations of Veterans’ Administration policy.” Robison, 415 U.S. at 373, 94 S.Ct. at 1169; see also id. at 371, 94 S.Ct. at 1167 (“The legislative history of the 1970 amendment indicates nothing more than a congressional attempt to preserve [the] two primary purposes” of section 211(a).) (emphasis added).
The legislative history of the recently passed Veterans Compensation Act also reinforces the view that Congress has never intended to preclude judicial review to determine whether a VA rulemaking complies with APA procedures. The Senate-passed version of that act required the VA to conduct a rulemaking on radiation compensation standards and provided that the rule-making would be subject to judicial review *217as provided in the APA. See S.1651, reprinted in 130 Cong.Rec. S6148-49 (daily ed. May 22, 1984). The judicial review provision was eventually dropped on the explicit assumption of its leading proponent, relayed to the Senate, that judicial review of a VA rulemaking — as opposed to an individual claim — was already available under section 211(a). Senator Simpson, Chairman of the Senate Committee on Veterans’ Affairs and the act’s chief Senate sponsor, expressed full concurrence with the following statement of Senator Cranston, the chief Senate majority conferee who described of the reviewability of regulations under section 211(a) as follows:
As our negotiations with the House committee on this legislation progressed over the last several months, I became concerned that permanently holding firm to my position on including an express reference to access to court review might prevent our ever reaching an overall compromise. However, I would have pursued this issue to and throughout a formal conference had I not concluded, as I will discuss below, that including such'express reference to access to court review in the legislation, as the Senate had done, was not necessary to there being access to court to test the Administrator’s compliance with the mandated rulemaking process____
Mr. President, as the author of the statutory provision in the compromise agreement which will require the Administrator to issue regulations in accordance with the rulemaking provisions of the Administrative Procedure Act, section 553 of title 5, United States Code, it has been my unequivocal intent that such court review would be available and, as I noted, I am satisfied that the case law supports that result.
130 Cong.Rec. S13591, S13598 (daily ed. Oct. 4,1984).
Senator Cranston also described at length the rationale behind allowing judicial review notwithstanding section 211(a) “when the validity of a procedure or a regulation promulgated by the VA, rather than the merits of an individual claim, is the primary issue.” Id. at S13600 (quoting a staff memorandum). As he explained:
In these instances, cost or workload concerns have been found not to bar review, because to the extent that such review does not involve the courts in individual benefit determinations, but simply enables them to pass upon the lawfulness of procedures and regulations, it places only minimal burdens on judicial and administrative resources. Similarly, where the claim is that the regulation or proc[e]dure violates the constitution or authorizing statute, it is peculiarly within the competence of the judiciary and the grant of review has generally been f[o]und not to intrude upon the expert functions performed by the agency. Conversely, the courts have almost universally denied review where the challenge involved only the application of eligibility standards to an individual claim for benefits. Here, both the specter of burdensome litigation and the V.A.’s arguably superior expertise in applying a substantive statutory or regulatory standard to an individual set of facts are often cited to justify preclusion of judicial review.
Id.; see also id. (statement of Sen. Cranston) (discussing Wayne State Univ. v. Cleland, 590 F.2d 627 (6th Cir.1978)). Indeed, virtually every member of the Senate Veterans’ Affairs Committee stated on the floor that the Senate had acted in reliance on the fact that section 211(a) and VA policy allows judicial review of VA regulations. See id. at S13608 (statement of Sen. Specter); id. at S13609 (statement of Sen. Matsunaga); id. at S13610 (statement of Sen. Mitchell). To my knowledge, nothing in the legislative history of the 1984 act indicates the contrary.
Although post-enactment legislative developments are certainly not controlling evidence of the intent of an earlier Congress, see, e.g., Universities Research Ass’n v. Coutu, 450 U.S. 754, 778, 101 S.Ct. 1451, 1465, 67 L.Ed.2d 662 (1981), they can, in appropriate circumstances, be used to show that key committee members shared and acted upon a prevailing view concern*218ing the meaning of a statute they oversaw. See, e.g., Grove City College v. Bell, 465 U.S. 555, 104 S.Ct. 1211, 1219, 79 L.Ed.2d 516 (1984); Bell v. New Jersey, 461 U.S. 773, 784-87, 103 S.Ct. 2187, 2193-95, 76 L.Ed.2d 312 (1983); Andrus v. Shell Oil Co., 446 U.S. 657, 668-72, 100 S.Ct. 1932, 1939-41, 64 L.Ed.2d 593 (1980); Rettig v. Pension Benefit Guarantee Corp., 744 F.2d 133, 149 & n. 43 (D.C.Cir.1984); Office of Communications of the United Church of Christ v. FCC, 707 F.2d 1413, 1429 n. 48 (D.C.Cir.1983). In this case, of course, the clearly expressed belief of the recent 98th Congress that courts can review a VA rule-making is consistent with Robison’s interpretation of the central purposes of section 211(a) and with the view, supported by earlier legislative history, that the statute was primarily aimed at individual benefit determinations. This, I believe, is to some degree probative in establishing that Congress did not express a “fairly discernible” intent to preclude review aimed at ensuring compliance with APA procedures. Given the general presumption favoring judicial review of administrative action, evidence of a current general congressional understanding that unlawfully promulgated regulations are reviewable casts grave doubt on the majority’s tortured conclusion that Congress specifically intended to prevent review of any VA “decision” relating to veterans’ benefits law when it amended section 211(a) in 1970.
Taken as a whole, then, the relevant legislative history does not indicate any intent to bar review of the plaintiffs’ claim that the VA’s rulemaking was procedurally invalid; indeed, it suggests that Congress sought to insulate only individual benefit determinations from court scrutiny.9
III. The Administrator’s Interpretation of Section 211(a)
Congress, moreover, relied in its 1984 legislation on the Administrator’s opinion that section 211(a) does not preclude judicial review of unlawfully promulgated VA rules. Senator Cranston, for example, emphasized the present Administrator’s statement that “[sjhould the VA promulgate regulations in excess of lawful authority, federal court action is certainly available to the adversely affected veterans.” 130 Cong.Rec. S13598 (daily ed. Oct. 4, 1984). The legislative history of the 1984 act also includes an exchange of letters between Senator Cranston and then-Administrator Robert Nimmo concerning the scope of section 211(a) and its applicability to the very case before us. See 130 Cong.Rec. S615961 (daily ed. May 22, 1984). The Administrator unmistakably stated to Congress that the VA did not consider section 211(a) a bar to judicial review of VA regulations, procedures or agency wide standards.
[W]e have not been unmindful of the Committee’s concerns about the scope of section 211(a), particularly in the context of your current consideration of judicial review legislation. I continue to believe that VA regulations should be, and are, reviewable in the Federal courts. This principle was further explained by the Acting General Counsel last summer, when he indicated to the Committee that *219“legislation, regulations, and procedures” are judicially reviewable, as are “substantive Agency actions of broad, binding application.”
Section 211(a) has been properly limited by the courts so that it does not protect every decision, policy, or action of the VA from judicial scrutiny. Those Agency rules and procedures of broad and binding application which affect the rights of a number of claimants to VA benefits are not protected by section 211(a). The way the VA processes and decides an ir dividual benefit claim is clearly beyond the reach of the Federal courts, however. Because the three written provisions challenged in Gott do not, in our opinion, provide criteria for decision-making and are merely procedural and instructional, they do not dictate the substantive decision in any individual case.
Letter from Robert Nimmo to Alan Cranston (March 29, 1982), reprinted in 130 Cong.Rec. S6160 (daily ed. May 22, 1984).10 Thus the VA has recently adopted — and presented to Congress — precisely the interpretation of section 211(a) rejected by the majority. Similarly, the Administrator has consistently indicated to Congress that the no-review clause does not, as the majority concludes today, preclude judicial review of every VA “decision” relating to veterans benefits law.11
The Administrator’s 1984 statement to Congress underscores perhaps the most crucial problem created by the majority’s ruling today. Congress’ reliance on the Administrator’s recent position before the Senate that the no-review clause does not limit judicial review of an unlawfully promulgated VA rulemaking is itself “persuasive evidence” of the appropriate scope of section 211(a). See Grove City, 104 S.Ct. at 1219. The Administrator presented Congress with a clearcut administrative interpretation of section 211(a) and Congress relied on that view in 1984, not only by failing to reject it, but by refraining from taking action in new legislation already passed by one house of Congress to write that interpretation into law. As the Grove City Court reminded, “Congress’ failure to disapprove the regulations is not dispositive, but ... it strongly implies that the regulations accurately reflect congressional intent. Congress has never disavowed this implication and in fact Congress has acted consistent with it on a number of occasions.” Id. Of course, the indication of congressional reliance on an agency interpretation is much stronger in this case than it was in Grove City. Congress and the VA have in effect agreed that section 211(a) does not bar every VA decision relat*220ing to the veterans’ benefits statutes as the majority now concludes, and Congress has consistently acted in reliance on that interpretation. See supra note 11. In 1984, moreover, Congress specifically acted on the view that the no-review clause does not bar review of unlawfully promulgated VA regulations. While an agency cannot create jurisdiction through a patently unreasonable reading of a preclusion statute, a reasonable agency position certainly deserves serious consideration when a court is faced with several permissible interpretations. Cf. Chevron, U.S.A. v. Natural Resources Defense Council, — U.S. -, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). I cannot understand how the majority, with one wave of the judicial wand, can simply ignore the agency’s view and flatly proclaim that the “plain language” of section 211(a) bars review of any VA “decision” even remotely related to veterans’ benefits.
IV. Conclusion
Judicial review to ensure that VA rule-makings comply with the notice and comment provisions of the APA would not frustrate any “fairly discernible” congressional intent to preclude court scrutiny of certain VA actions. The specific language of section 211(a), as interpreted in Robison, is not sufficiently unambiguous to carry the burden of demonstrating a specific intent to preclude review of a VA rulemaking to ensure compliance with the APA. The purpose, legislative history and overall structure of the provision, in turn, indicate that Congress did not seek to bar review of a VA rulemaking that admittedly violates the notice and comment provisions of the APA. Moreover, the VA has told Congress that it does not interpret the no-review clause to insulate VA rulemakings from court scrutiny. Given all of this, the case for the majority’s all-preclusive reading of section 211(a) must fail. That interpretation, even if plausible standing by itself, is by no means mandatory and, against the backdrop of legislative history, it falls far short of overcoming the presumption favoring judicial review of administrative action. At bottom, today’s decision not only ignores the relevant indicators of congressional intent but also constitutes rank judicial interference with a reasonable statutory interpretation agreed upon by both political branches of government.
Accordingly, I dissent.12

. During the pendency of this appeal, Congress enacted the Veterans’ Dioxin and Radiation Exposure and Compensation Standards Act, Pub.L. No. 98-542, 98 Stat. 2725 (1984) (to be codified at 38 U.S.C. § 354 & note) [“Veterans Compensation Act’’]. That act requires that the VA undertake a rulemaking, subject to the notice and comment provisions of the APA, aimed at establishing regulations for determining the service connection of disability claims based on radiation exposure during the American occupation of Hiroshima and Nagasaki prior to July 1, 1946. See id. §§ 5(a), 5(c), 98 Stat. at 2727, 2729. The required regulations will presumably displace the current VA methodologies challenged here. Accordingly, the 1984 act obviates a crucial aspect of the plaintiffs’ claim that the VA must abide by the APA if it chooses to employ agencywide radiation exposure standards.
I agree with the majority, however, that this case is not thereby rendered moot. See Maj.Op. at p. 905 n. 4. I should note, however, that the district court expressly denied the plaintiffs' request to invalidate VA decisions denying benefits under the unlawful rules, see Gott v. Cleland, No. 80-0906 (D.D.C. Dec. 15, 1981) (order) and the plaintiffs have not appealed that order. Contrary to the majority’s suggestion, see Maj.Op. at p. 905 n. 4, this appeal does not present any question concerning the validity of benefit determinations made under the challenged standards. The plaintiffs in this case also include several veterans allegedly exposed to radiation while participating in atmospheric nuclear weapons testing in the United States; the 1984 act does not clearly require the VA to issue regulations concerning their claims in the near future.


. A majority of the federal courts that have considered the scope of section 211(a) have concluded that the no-review clause should not be interpreted to bar judicial scrutiny of a variety of VA "decisions" relating to veterans’ benefits law. See, e.g., American Fed'n of Gov’t Employees v. Nimmo, 711 F.2d 28, 31 (4th Cir.1983) (”[C]ourts are not precluded from considering the VA's statutory authority for promulgating regulations and the constitutionality of its actions.”); Evergreen State College v. Cleland, 621 F.2d 1002, 1007-08 (9th Cir.1980) (section 211(a) does not bar review to determine whether VA regulations exceed its statutory authority); University of Maryland v. Cleland, 621 F.2d 98, 100-01 (4th Cir.1980) (same); Merged Area X (Education) v. Cleland, 604 F.2d 1075, 1078 (8th Cir.1979) (same); Wayne State Univ. v. Cleland, 590 F.2d 627, 631-32 (6th Cir.1978) (same); Arnolds v. Veterans Admin., 507 F.Supp. 128, 130-31 (N.D.Ill.1981) (section 211(a) does not bar review where VA procedures allegedly violate the due process clause); Plato v. Roudebush, 397 F.Supp. 1295, 1301-04 (D.Md.1975) (same).
In each of these cases, courts have emphasized that the issue presented was not whether the VA had correctly decided to grant or deny benefits, but rather whether the VA had exceeded its statutory grant of authority or had acted in violation of rights guaranteed by the fifth amendment. This case presents a far stronger claim for judicial review because the plaintiffs challenge only the VA's decision not to comply with the APA’s procedural requirements — a decision quite unrelated to any substantive interpretation or application of veterans’ benefits law. In my view, then, we need not conclude that section 211(a) only applies to individual benefit determinations in order to assume jurisdiction *209in this case. Compare Wayne State, 590 F.2d at 631-32. I do, however, believe that the evidence that Congress primarily intended section 211(a) to bar court scrutiny of individual benefit claims is relevant in determining whether Congress expressed a sufficiently clear intent to bar the procedural review asserted here. See supra pp. 905-06, 909, 910-12.


. As the majority points out, see Maj.Op. at p. 904 n. 2, the APA’s notice and comment rules do not apply of their own force to government benefit decisions. See 5 U.S.C. § 553(a)(2). The VA has nonetheless adopted the APA’s rulemaking provision by regulation, see 38 C.F.R. § 1.12 (1984), and thus the VA’s failure to comply with its own regulations is technically the issue in this case. Courts, of course, have long required agencies to abide by their own procedural regulations even when those regulations create more requirements than the Constitution or otherwise applicable statutes. See, e.g., Vitarelli v. Seaton, 359 U.S. 535, 79 S.Ct. 968, 3 L.Ed.2d 1012 (1959); Service v. Dulles, 354 U.S. 363, 77 S.Ct. 1152, 1 L.Ed.2d 1403 (1957). The majority nonetheless argues that the Administrator’s particular defiance of his own regulations in this case is shielded from judicial review by section 211(a) because the VA’s earlier decision to adopt notice and comment rules can be characterized as a decision relating to veterans’ benefit law. See Maj.Op. at pp. 913-14.
This argument flies in the face of this circuit's consistent treatment of regulations such as the VA's that voluntarily adopt otherwise inapplicable APA provisions. Along with many other agencies, the VA adopted its notice and comment rule in 1972 on the recommendation of the Administrative Conference of the United States that all agency action, including benefit matters, should be governed by the APA’s notice and comment provisions. See 37 Fed.Reg. 3552 (Feb. 17, 1972). According to the VA:
Our implementation of the Conference’s recommendation should result in greater participation by the public in the formulation of the rules and regulations of the Veterans Administration. The public benefit from such participation should outweigh any administrative inconvenience or delay which may result from use of the public participation procedures.
Id. In Rodway v. United States Dep't of Agriculture, 514 F.2d 809 (D.C.Cir.1975), we held that a similar administrative decision to adopt APA notice and comment procedures for government benefits decisions “fully bound the agency to comply thereafter with procedural demands of the APA.” Id. at 814 (emphasis added); see also Petry v. Block, 737 F.2d 1193, 1197 n. 12 (D.C.Cir.1984) ("Under Rodway ..., the fact that an agency chose to operate under the APA is irrelevant to an analysis of that agency’s compliance with its provisions.”).
We have thus squarely held that an agency must act as if the APA’s notice and comment provisions are fully applicable to agency rule-makings once it adopts those provisions by regulation. The plaintiffs in this case do not challenge the VA’s decision vel non to adopt a notice and comment regulation. Instead, they contest the Administrator’s selective defiance of those regulations in this particular instance. That decision seems to me no more related to any provision of the veterans' benefit statutes than a VA decision to defy the APA’s notice and comment provisions in this case but not the next. I simply cannot believe that section 211(a) was intended to allow the VA to defy with impunity the traditional, government-wide constraints on agency action embodied in the APA’s rulemaking provisions — whether those constraints are rooted in the APA itself or in agency regulations adopting APA notice and comment procedures. See infra pp. 920-21.


. Moreover, the only issue presented in this case is whether the VA violated its own regulations adopting the APA's notice and comment procedures. See 5 U.S.C. § 553(b) (requiring public notice in the Federal Register); id. § 553(c) (allowing comment by interested persons). We most assuredly are not confronted here with any question concerning the availability of judicial review to ensure VA compliance with any other APA provision. There is, accordingly, no basis for the majority’s assertion that we must accept the proposition that every VA action arguably governed by APA provisions is subject to court scrutiny in order to grant the particular, limited review sought here. See Maj.Op. at pp. 907-08 (raising the spectre of review for compliance with APA evidentiary requirements); id. at 910 n. 8 (same for substantive “arbitrary or capricious” review); id. at 913-14 n. 12 (same for review to ensure that VA evidence was reliable). Those VA decisions, however, are inextricably intertwined with the VA’s implementation of its organic statute. Because the APA’s notice and comment provisions impose constraints on the VA that are essentially independent of the veterans’ benefits statutes, judicial review to ensure compliance with those provisions, and those provisions alone, does not implicate a decision of the Administrator made under a law, administered by the VA, that provides for veterans’ benefits. Deciding that section 211(a) does not bar review of the Administrator's decision not to provide notice and allow comment, ill other words, will not "suck[ ]” the APA "dry of its content.” Id. at 910 n. 8.


. In Heckler v. Ringer, — U.S. -, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984), the Court recently held that a challenge to a Health and Human Services rule disallowing medicare coverage was barred by section 205(h) of the Social Security Act which provides that "[n]o action shall be brought against the ... Secretary ... under sections 1331 or 1346 of title 28 to recover on any claim arising under” the Act. 42 U.S.C. § 405(h). The Ringer plaintiffs argued that the Secretary had violated APA procedures, wrongfully decided the coverage issue by rulemaking rather than adjudication, and was required to extend the requested coverage by the medicare statute. Without specifically discussing the APA claim, the Court held that the plaintiffs were barred from seeking immediate judicial review because the plaintiffs essentially sought to recover individual benefits and the Medicare Act created “both the standing and substantive presentation" of their claims. See Ringer, 104 S.Ct. at 2022 (quoting Weinberger v. Salfi, 422 U.S. 749, 760-61, 95 S.Ct. 2457, 2464-65, 45 L.Ed.2d 522 (1975)).
There are, however, significant differences between section 211(a) and the preclusion statute at issue in Ringer. First, Ringer was decided under a no-review clause that bars judicial review of any claim, even a constitutional claim, if the ultimate effect of review would be to grant or deny benefits. See Ringer, 104 S.Ct. at 2025-26; Salfi, 422 U.S. at 760-61, 95 S.Ct. at 2464-65. Robison, however, at least establishes that section 211(a) has a far narrower scope: it does not bar constitutional challenges and it therefore does not preclude every claim that could possibly affect benefit disbursement. Moreover, the Ringer plaintiffs could have brought all of their claims under a separate jurisdictional provision which requires exhaustion of administrative remedies. See 42 U.S.C. § 405(h). Congress’ specific intent to require medicare plaintiffs to seek relief in that alternative administrative and judicial forum has been a decisive factor in the Court’s interpretation of the medicare preclusion provision. See, e.g., Ringer, 104 S.Ct. at 2021 ("We conclude that all aspects of the plaintiffs’ claims for benefits should be channelled first into the administrative process which Congress has provided.’’); Salfi, 422 U.S. at 750-60, 95 S.Ct. at 2459-64. The majority’s interpretation would result in complete preclusion rather than postponement of judicial review, and we cannot assume that the Court would read the phrase “decisions of the Administrator" in section 211(a) to bar the limited review of an APA violation sought in this case.


. The majority cannot respond that review would in fact be available in the hypothetical *213case, because it presents a constitutional rather than a statutory challenge. See, e.g., Devine v. Cleland, 616 F.2d 1080, 1082-85 (9th Cir.1980) (advancing this argument); Plato, 397 F.Supp. at 1301-04 (same); see also VA Administrative Procedure and Judicial Review Act: Hearings before the Senate Committee on Veterans' Affairs, 95th Cong., 1st Sess. 7 (1977) (statement of the Administrator indicating that the VA accepts the view that section 211(a) does not bar review of VA hearing procedures for compliance with the due process clause). As long as the majority rests its interpretation of section 211(a) on the mere presence of a VA "decision” applying the veterans’ benefits laws, only direct constitutional challenges to VA legislation will be possible.


. Indeed, had the Robison court thought the phrase "decisions of the Administrator” unambiguous and expressly dispositive of section 211(a) in the sense urged by the majority, it would hardly have undertaken its extensive inquiry into the provision's purposes and legislative history. That inquiry, in turn, strongly supports the availability of judicial review in this case. See supra pp. 922-27.


. Although the majority insists that the current section 211(a) is unambiguously described by its express language, it nonetheless suggests that we should consult the legislative history of the pre-1970 versions of the no-review clause for evidence that Congress really meant "any decision” when it adopted the phrase “decisions ... concerning a claim for benefits” in 1940. See Maj.Op. at pp. 906-07. I see no justification for this differential approach.
The original no-review clause was contained in section 5 of the Economy Act of 1933, Pub.L. No. 73-2 § 5, 48 Stat. 8, 9 (1933), which created the present Veterans’ Administration. That statute provided:
All decisions rendered by the Administrator of Veterans Affairs under the Provisions of this title ... shall be final and conclusive on all questions of law and fact, and no other official and court of the United States shall have jurisdiction to review by mandamus or otherwise any such decision.
49 Stat. at 9 (1933). The majority suggests that we read this earlier version to contradict the “apparent meaning” of the express reference to "claims” that was added in 1940. See 54 Stat. 1197 (1940). Yet, the Supreme Court stated in 1934 that section 5 of the Economy Act
concerns only grants to veterans and their dependents — pensions, compensation allowances, and special privileges, all of which are gratuities. The purpose of the section appears to have been to remove the possibility of judicial review in that class of cases____
Lynch v. United States, 292 U.S. 571, 587, 54 S.Ct. 840, 847, 78 L.Ed. 1434 (1934) (emphasis added).
In support of the 1940 amendment, which added the explicit reference to claims, Senator George stated that "the bill only confirms what has been the accepted belief and conviction that with respect to any pension [or] gratuity, ... there is no right of action in the courts.” 86 Cong.Rec. 13,383 (Oct. 8, 1940); see Robison, 415 U.S. at 369 n. 10, 94 S.Ct. at 1166 n. 10. Similarly, in 1952 hearings on proposed amendments to the no-review clause, the VA clearly indicated that the provision was designed only to bar review of individual, fact-bound benefit claims. See Hearings on H.R. 360, 478, 2442 and 6777 Before a Subcommittee of the House Committee on Veterans’ Affairs, 82d Cong., 2d Sess. 1962-63 (1952) (discussed as evidence of Congress’ pre-1970 intent in Robison, 415 U.S. at 370 nn. 10-12, 94 S.Ct. at 1167 nn. 10-12). Plainly, then, nothing in the pre-1970 legislative history of section '211(a) indicates a congressional intent to preclude judicial review of any VA decisions other than individual benefit determinations; there is certainly no suggestion that Congress meant to bar review of rules promulgated in disregard of APA procedures, and that is the only issue presented here.


. The Supreme Court has also inferred from a statutory scheme an intent to bar review under provisions analogous to section 211(a) when Congress has provided other avenues to judicial review in the same general statute or when some types of review would frustrate a complex administrative and judicial forum. See Block, 104 S.Ct. at 2454-56; Weinberger v. Salfi, 422 U.S. 749, 750-60, 95 S.Ct. 2457, 2459-64, 45 L.Ed.2d 522 (1975); see also Heckler v. Ringer, - U.S. -, 104 S.Ct. 2013, 2022-24, 80 L.Ed.2d 622 (1984) (inferring an intent to bar review under one section of the Social Security Act where claimants had an adequate administrative and judicial remedy under another). Clearly, nothing in the structure of veterans’ benefits law implies that Congress intended to preclude the limited judicial review sought in this case. Allowing the plaintiffs to challenge the VA’s failure to comply with the notice and comment provisions of the APA does not pose any continual challenge to the day-to-day administration and processing of veterans' claims. Neither will it allow individual claimants to circumvent an administrative forum in order to obtain judicial scrutiny of actual benefit determinations. Similarly, it is clear that no other provision of the veterans’ benefits statutes provides for judicial review of whether the VA is required to follow APA procedures if it chooses to employ agencywide standards for determining radiation exposure.


. The Administrator’s decision in this case not to argue on appeal that section 211(a) bars judicial review of the plaintiffs’ claim is, of course, consistent with his position before Congress.


. In its frequent testimony before Congress, the VA has consistently stated that judicial review of every VA decision relating to veterans’ benefit law is not precluded by section 211(a) as the majority now concludes. See, e.g., Hearings on H.R. 360, 478, 2442 and 6772 Before a Subcommittee of the Housing Committee on Veterans’ Affairs, 82d Cong., 2d Sess. 1962-63 (1952) (describing section 211(a)’s predecessor as a bar to review of individual claims); H.R.Rep.. No. 1166, 91st Cong., 2d Sess. 10-13 (1970) (discussing the need to preserve the no-review clause’s original purpose by defining the term "claim” to include any application for benefits) (discussed infra at pp. 924-25); VA Administrative Procedure and Judicial Review Act: Hearings Before the Senate Committee on Veterans Affairs, 95th Cong., 1st Sess. 6-9 (1977) (noting that Robinson at least means that judicial review is available for constitutional challenges to VA regulations and procedures); FY '78 Legislative Recommendations of Veterans’ Organizations: Hearings Before the Senate Commission on Veterans’ Affairs, 95th Cong., 2d Sess. 382-83 (1978) ("[T]he Veterans Administration's current position is that court review should be permitted of all constitutional questions arising under its administration of veterans’ programs.’’) (emphasis added); S.Rep. No. 96-178, 96th Cong., 1st Sess. 91 (1979) (stating that Robison "should be logically extended to permit review of all constitutional questions arising under the Veterans’ Administration’s administration of veterans’ programs") (emphasis added). The VA has thus testified that Congress need not act to limit section 211(a) because the current provision allows judicial review of many important VA decisions relating to veterans’ benefits law. At the very least, the VA has repeatedly told Congress that section 211(a) has a far narrower scope than the majority’s interpretation allows.


. The majority's jurisdictional disposition of this case renders inappropriate any detailed discussion of whether the challenged VA documents in fact constitute "rules” subject to the APA. I would hold that at least one of the documents at issue — the so-called Memorandum of Understanding — is a rule under the APA, see 5 U.S.C. § 511(4), because it operates as a virtually presumptive formula in awarding or denying benefits. See Batterton v. Marshall, 648 F.2d 694, 707-08 (D.C.Cir.1980); cf. Guardian Fed. Savings & Loan Ass’n v. Federal Savings & Loan Ins. Corp., 589 F.2d 658, 666-69 (D.C.Cir.1978); Pickus v. United States Board of Parole, 507 F.2d 1107, 1112-13 (D.C.Cir.1974).